Exhibit 10.1

 

GI DYNAMICS, INC.

 

FIRST AMENDMENT TO SERIES A PREFERRED STOCK PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT (this “Amendment”), dated effective as of October 31, 2020,
is made to that certain SERIES A PREFERRED STOCK PURCHASE AGREEMENT, dated
August 10, 2020 (the “Agreement”), by and between GI DYNAMICS, INC., a Delaware
corporation (the “Company”), and the investors listed on Exhibit A attached to
the Agreement (the “Purchasers”). Capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Agreement.

 

WHEREAS, pursuant to Section 6.11 of the Agreement, any term of the Agreement
may be amended, waived or modified only with the written consent of the Company
and the holders of at least a majority of the then-outstanding Shares; and

 

WHEREAS, the Company and the only Purchaser, as of the date hereof, desire to
amend the Agreement to extend the Final Closing Date from October 31, 2020 to
November 30, 2020.

 

NOW, THEREFORE, the undersigned Purchaser and the Company, in consideration of
the mutual premises and covenants made herein and of the mutual benefits to be
derived herefrom, hereby amend the Agreement as follows:

 

  1.

Amendment to the Agreement. All references to the term “Final Closing Date” in
the Agreement shall be deemed and each such reference is hereby replaced with
the following:

 

“Final Closing Date” shall mean November 30, 2020.

 

  2. Except as expressly modified by this Amendment, the Agreement shall remain
unmodified and in full force and effect.

 

  3. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute the same
instrument. Facsimile or PDF transmission of execution copies or signature pages
for this Amendment shall be legal, valid and binding execution and delivery for
all purposes.

 

  4.

This Amendment shall be governed by, and construed and enforced in accordance
with, the substantive laws of the State of Delaware, without regard to its
principles of conflicts of laws.

 

 

(Signatures Pages Immediately Follow)

 

 



 



IN WITNESS WHEREOF, the undersigned party has executed this Amendment as of the
date first above written.

 

COMPANY:

 

GI DYNAMICS, INC.         By: /s/ Charles R. Carter   Name: Charles R. Carter  
Title: CFO, Secretary, Treasurer  

 

 

IN WITNESS WHEREOF, the undersigned party has executed this amendment as of the
date first written above.

 

PURCHASER:

 

CRYSTAL AMBER FUND LIMITED

 

By: Crystal Amber Asset Management (Guernsey) Limited, as
Investment Manager

 

By: /s/ Laurence McNairn   Name: Laurence McNairn   Title: Director  

 

 

 

 

 



